Citation Nr: 1508691	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-09 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for right foot plantar fasciitis currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for left foot plantar fasciitis, status post arthrodesis, rated as 20 percent disabling prior to May 31, 2013, and 40 percent disabling from May 31, 2013.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to May 1990, December 1990 to January 1991, and June 1998 to July 1998.  The Veteran also had other periods of service with a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In March 2014, the Veteran testified at a video hearing before the undersigned and a transcript of that hearing has been associated with the claims file,

Later in March 2014, the Board received from the Veteran additional medical evidence in support of her appeal along with a waiver of Agency of Original Jurisdiction (AOJ) of this evidence.  See 38 C.F.R. § 20.1304(c) (2014).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a September 2013 statement to the RO, and at her March 2014 personal hearing, the Veteran reported that her adverse symptomatology due to her bilateral foot disorder has become worse since her May 2013 VA examination.  In this regard, she testified that her adverse symptomatology now includes toe numbness as well as increased foot pain.  As such, a more current examination should be conducted.  

Also at the March 2014 personal hearing, the Veteran identified outstanding private treatment records.  Specifically, she reported that she receives monthly treatment for her bilateral foot disorder from Dr. Patrick Hall and Dr. Christian Hall.  However, her post-February 2014 treatment records have not been associated with the claims file.  Therefore, while the appeal is in remand status these records should be obtained and associated with the claims file. 

Under these circumstances, the appeal is REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran, the AOJ should attempt to obtain and associate with the claims file all of her post-February 2014 treatment records from Dr. Patrick Hall and Dr. Christian Hall.  

2.  After undertaking the above development to the extent possible, the AOJ should schedule the Veteran for an examination to determine the current severity of her bilateral foot disorder.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner should be accomplished and all clinical findings should be reported in detail.  In addition, the examiner should provide an opinion as to the degree to which the Veteran's bilateral foot disorder interferes with her employment without taking into account her age or any non service connected disabilities. 

3.  The AOJ should thereafter adjudicate the claims for increased ratings for her bilateral foot disorder.  Such adjudication should include whether the 38 C.F.R. § 3.321(b)(1) (2014) criteria for a referral of either claim to the Director, Compensation and Pension for extraschedular consideration has been met.  

4.  If any benefit sought on appeal is denied, the AOJ should issue a supplemental statement of the case to the Veteran that includes notice of all the relevant laws and regulations as well as citation to all evidence added to the claims file since the September 2013 supplemental statements of the case to include the evidence received by the Board in March 2014.  After providing an opportunity to respond, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

